Dismissed and Memorandum Opinion filed December 18, 2003








Dismissed and Memorandum Opinion filed December 18,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00976-CV
____________
 
HENRIETTA M. DOYLE, Appellant
 
V.
 
ETTA J. WRIGHT, Appellee
 

 
On Appeal from the Probate
Court No. 1
Harris County, Texas
Trial Court Cause No. 336,421
 

 
M E M O R A N D U M  
O P I N I O N
This is a restricted appeal from an order admitting a will to
probate signed February 11, 2003.  On
December 1, 2003, appellant filed a motion to dismiss the appeal because the
case has been settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed December 18, 2003.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.